DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2022 has been entered.

Response to Amendment
Examiner acknowledges the amendments to the claims received on 4/1/2022 have been entered.

Response to Arguments
Argument 1: Applicant argues on page 13-15 in the filing on 4/1/2022 that the cited prior art does not teach “a node compositor comprising a plurality of unpopulated fields, wherein each unpopulated field is separate from and adjacent to one or more other unpopulated fields” in claim 1.
Response to Argument 1: Respectfully, Bowen teaches a node compositor in Fig. 2F containing 4 unpopulated fields, areas 1-4.  Each area 1-4 is separate from and adjacent from one another.  See rejection below for more details.  

Argument 2: Applicant argues on page 16-17 that the cited prior art does not teach “’applying image modifications corresponding to [a] digital editing action block and according to [a] position of the digital editing action block within [a] node compositor relative to [a] content block corresponding to [a] second digital image’ where the digital editing action block is ‘at a position that is separate from and adjacent to a position of the content block corresponding to the second digital image within the node compositor” in claim 9.

Response to Argument 2: Respectfully, Bowen and Ishii teach the above.  Bowen Fig. 2F-2G and 3F-3G teaches a node compositor with 4 areas on two devices.  An image corresponding to a content block is placed in the center, area 1.  Another image corresponding to a digital editing action block can be added to an adjacent node, or area.  This digital editing action block applies an image modification at a location relative to the content block.  For example, another image placed in area 2 modifies a background image, applies the image modification according to the position of area 2 in the node compositor (areas 1-4).  The image modification of area 2 is positioned respectively left of area 1, so the background image is modified by displaying the image of area 2 left of the image of area 1.  Bowen’s digital editing action block at least edits a background image.  Bowen’s digital editing action block is silent regarding editing the content block in the node.  Ishii teaches the concept of editing an image in the node.  Ishii Fig. 33 and 39A-B show an editing interface with a node compositor area 30.  Effects are dragged from a palette (25a or 25n-1) and placed into the node compositor.   Node compositor contains images to be edited as well as editing action blocks.  Fig. 39A shows an editing action block inserted into a position adjacent and separate (not overlapping) any other nodes.  The effect of the editing action block is further applied positionally to the adjacent images.  See rejection below for more details.  

Argument 3: Applicant argues on page 17-18 that the cited prior art does not teach “’generating a node compositor within [a] digital editing user interface for arranging one or more digital editing action blocks configured to modify a digital image, the node compositor comprising a populated field having a content block corresponding to the digital image and a plurality of unpopulated field having a content block corresponding to the digital image and a plurality of unpopulated fields that are separate from and adjacent to the populated field,’ and ‘modifying the digital image by applying image modifications corresponding to [a] digital editing action block according to a position of [a] selected unpopulated field [for the digital editing action block] with respect to the content block corresponding to the digital image’” in claim 15.
Response to Argument 3: See Response to Argument 2.    

This meets the claim limitations as currently claimed, and Applicant's Arguments 1-3 filed on 4/1/2022 are moot or not persuasive in view of new grounds of rejection necessitated by the applicant’s amendment.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot for the reasons stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, Patent Application Publication Number US 20200159871 A1 (hereinafter “Bowen”), in view of Ishii et al., Patent Number US 6546188 B1 (hereinafter “Ishii”).
Claim 1:  Bowen teaches “A non-transitory computer-readable medium (i.e. a non-transitory computer-readable medium [Bowen 0074]) comprising instructions that, when executed by at least one processor (i.e. a general purpose processor [Bowen 0078]), cause a computer system to: 
provide, for display within a digital editing user interface (Bowen Fig. 2L shows a digital editing user interface) of a client device (i.e. an end user device via a customization user interface [Bowen 0007]): 
a set of digital editing action blocks corresponding to sets of image modifications (i.e. an image gallery [Bowen 0096] note: these action blocks add a graphic design and a background color to an image); and 
a node compositor (i.e. FIG. 2F, in this example, the user has added four design areas and assigned the following design area names: printable area 1, printable area 2, printable area 3, printable area 4 [Bowen 0096, Fig. 2F]) comprising a plurality of unpopulated fields (Bowen Fig. 2F shows printable areas 1-4 as unpopulated fields), wherein each unpopulated field is separate from and adjacent to one or more other unpopulated fields (Bowen Fig. 2F shows printable areas 1-4 as unpopulated fields.  Printable areas 1-4 area separate and adjacent to one another); 
receive a user input to insert a content block corresponding to a digital image to modify (i.e. the user is dragging an image ("Mama Bear" image) to a design area [Bowen 0096, Fig. 2F, 2M] note: Fig. 2M indicates that the “Mama Bear” image is to be modified with at least a color palette) within an unpopulated field of the node compositor so that the content block is adjacent to at least one other unpopulated field (Bowen Fig. 2F and 2M shows printable areas 2-4 as other adjacent unpopulated fields); 
receive an additional user input to insert a digital editing action block of the set of digital editing action blocks within an unpopulated field of the node compositor that is at a position adjacent to the content block (From above, a user of Bowen may repeat the action to add an image (which at least edits a background image) to unpopulated areas 2-4, which are adjacent to area 1); and 
in response to the additional user input to insert the digital editing action block, modify… [a] digital image (From above, a user of Bowen may repeat the action to add an image (which at least edits a background image))… by applying image modifications associated with the digital editing action block according to the position of the digital editing action block in the node compositor with respect to the content block (Bowen Fig. 2F and 2M show that another image inserted into areas 2-4 would apply the image to a background image according to the position of the unpopulated area.  For example, another image placed in area 2 modifies a background image, applies the image modification according to the position of area 2 in the node compositor (areas 1-4).  The image modification of area 2 is positioned respectively left of area 1, so the background image is modified by displaying the image of area 2 left of the image of area 1).” 
Bowen’s digital editing action block modifies an image.  Bowen is silent regarding the image modified being the “digital image of the content block.”
Ishii teaches “in response to the additional user input to insert the digital editing action block, modify the digital image of the content block by applying image modifications associated with the digital editing action block according to the position of the digital editing action block in the node compositor with respect to the content block (i.e. in FIG. 39A, in the event that the center of the frame 30E of the effects set-up clip image data corresponding to the dragged effects is closest to the border between the clip image data 30a2 and 30a3 [Ishii Col 62 lines 23-26, Fig. 39A]… step S213, and processing for updating the management record data is executed. That is, in the case of FIG. 39A, the second management record data of the effects set-up clip image data 30A1 is linked to the second management record data of the clip image data 30a2 [Ishii Col 63 lines Col 63 lines 1-5, Fig. 39A]… the button 25n-1 can be dragged and dropped at positions in the program display area 30 in the same manner as the buttons 25a through 25m, thereby setting that effect on the program [Ishii Col 61 line 67 – Col 62 lines 1-3, Fig. 33]… in FIG. 33, in the event that the cursor is positioned over the button 25n-1 (the button with the number "1"), and the mouse 2d is clicked and dragged, a frame 30E-1 of the effects set-up clip image data is displayed around the cursor, and the frame 30E-1 moves over the positions 30E-2, 30E-3, and so forth, according to the dragging [Ishii Col 62 lines 11-16, Fig. 33] note: From Fig. 33, a user drags effect 25n-1 onto display area 30.  During dragging, Effect 25n-1 is displayed as a frame 30E-1.  From Fig. 39A-B, a close-up of display area 30 is shown.  Frame 30E is position between two images, and then in the bottom image of Fig. 39A, the effect is inserted as a node, 30A1, between two existing images of the row of images.  The effect of 30A1 is linked to the adjacent image, and the effect is applied to the adjacent image).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bowen to include the feature of having the ability to modify an adjacent image as disclosed by Ishii.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to provide an editing system with improved useability, which realizes special effects while also realizing high-speed real-time editing [Ishii Col 1, lines 51-53].”

Claim 2:  Bowen and Ishii teach all the limitations of claim 1, above.  Bowen teaches “further comprising instructions that, when executed by the at least one processor, cause the computer system to provide, for display within the digital editing user interface of the client device, the set of digital editing action blocks in association with a digital editing action category of a plurality of digital editing action categories (i.e. palettes (e.g., color, font, effect, etc.) [Bowen 0038]… an image gallery… is displayed [Bowen 0096]) that includes at least two of. a cutouts category, an effects category (i.e. palettes (e.g., … effect) [Bowen 0038]), a backgrounds category (i.e. an image gallery… is displayed, and the user is dragging an image ("Mama Bear" image) to a design area [Bowen 0096, Fig 2U] note: Fig. 2U shows adding text over an image.  This further illustrates that the images dragged from the image gallery are background images), or a brushes category.”  

Claims 3, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, in view of Ishii, in view of Asver et al., Patent Application Publication number US 20140133782 A1 (hereinafter “Asver”).
Claim 3:  Bowen and Ishii teach all the limitations of claim 1, above.  Bowen teaches “wherein the client device is a first client device, and further comprising instructions that, when executed by the at least one processor, cause the computer system to: 
identify a plurality of modifications to another digital image (i.e. FIG. 3B-1, illustrating an item customization user interface, in this example, the user has selected a hoodie sport jacket. In this example, an image corresponding to the front side of the jacket is accessed from memory and displayed… [in] a color specified by the user [Bowen 0121, Fig. 3B-1] note: hoodie sport jacket has been selected to be loaded as a background in the editor.  A color of hoodie sport jacket has also been specified) at a second client device (Bowen Fig. 3A-3Y is a GUI of a mobile device, which is different than the device in Fig. 2A-Z, a desktop); and 
generate a user-defined digital editing action block (Bowen Fig. 3E shows on a mobile device a selection of the same graphics as Fig. 2F and 2L, including the “Mama Bear” image.  Fig. 2K-2L showed the user specifying a file location to upload the custom images)…”
Bowen and Ishii are silent regarding “a user-defined digital editing action block to reflect the plurality of modifications, wherein the set of digital editing action blocks provided to the first client device comprises the user-defined digital editing action block.”
Asver teaches “generate a user-defined digital editing action block to reflect the plurality of modifications (i.e. FIG. 4 illustrates a first user 410 who is using a first desktop computer 420… The first user 410 is editing a first digital image 440… In editing the first digital image 440, the first user 410 performs five edit operations 450A-E [Asver 0037, Fig. 4]… In Step 305, a first digital image edit stack is stored, which includes at least one digital image edit operation performed by a first user [Asver 0039, Fig. 3A] note: a user performs five edit operations, which are stored as an image edit stack, or digital editing action block),
wherein the set of digital editing action blocks provided to the first client device comprises the user-defined digital editing action block (i.e. the first digital image edit stack is provided for the second user [Asver 0050]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bowen and Ishii to include the feature of having the ability to composite multiple image modifications as a single action block as disclosed by Asver.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to assist a “second user, who may not be as skilled with digital image processing as the first user, may desire to make the same adjustments to his own photographs [Asver 0022].”

Claim 9:  Bowen teaches “A system (i.e. system [Bowen 0005]) comprising: one or more memory devices comprising a plurality of system-defined digital editing action blocks (i.e. the user is dragging an image ("Mama Bear" image) to a design area. In addition, a product color palette is provided. The user may select a product color, and the illustrated product's color will change in real time to the selected color [Bowen 0096, Fig. 2F, 2M] note: the gallery images are both user-defined and system-defined.  The dragged and dropped images have two actions, a user-defined action and a system defined action.  After dragging and dropping, a user-defined image is applied.  After dragging and dropping, a color palette (system-defined) for changing the shirt/background color is applied) indicating sets of image modifications (i.e. FIG. 2M illustrates the user interface illustrated in FIG. 2L with an image from the image gallery added to design area 1 [Bowen, Fig. 2M] note: the “Mama Bear” image is modifying the image of the hoodie) and corresponding to a plurality of digital editing action categories (i.e. If the user selects the add text control… Controls are provided [Bowen 0105, Fig. 2N] note: a selection of a text modification is another digital editing category); and 
one or more computing devices configured to cause the system to:
generate a user-defined digital editing action block… at a first client device (i.e. Referring to FIG. 2F… an image gallery previously specified by the user is displayed [Bowen 0096, Fig. 2F] note: the images in the image gallery have been previously selected, or defined.  Fig. 2F shows a desktop UI, a first client device);
determine a first digital editing action category corresponding to the user-defined digital editing action block from the plurality of digital editing action categories (Bowen Fig. 2F shows an image gallery to the right of the hoodie labeled “Your pictures gallery.”  To the left of the hoodie, “Pictures” has been underlined.  The user defined images in the image gallery correspond to the images, or pictures category);
provide, for display, within a digital editing user interface of a second client device (Bowen Fig. 3A-3Y show a UI for image editing on a mobile device, a second client device), the plurality of digital editing action categories (Bowen Fig. 3D show the categories images, text, and templates in mobile UI.  Fig. 2Q also show images, text, and templates categories on the top left of the desktop UI) and a content block corresponding to a second digital image (Bowen Fig. 3G shows a content block in area 1 corresponding to a “Mama Bear” logo);
in response to selection of the first digital editing action category (i.e. In response to the user selecting the images control, the example user interface illustrated in FIG. 3E-1 may be presented [Bowen 0131, Fig. 3D-3E1]), provide, for display within the digital editing user interface of the second client device (Bowen Fig. 3D-3E1 show screenshots on mobile UI, the second device), a first set of digital editing action blocks (Bowen Fig. 3E1 show images from image gallery) comprising the user-defined digital editing action block (Bowen Fig. 3E1 show the same image gallery that user previously defined in the desktop UI, Fig. 2S) and system-defined digital editing action blocks from the plurality of system-defined digital editing action blocks (i.e. FIG. 3F illustrate an example user interface with an image added to the selected design area in response to the user selecting the corresponding image from the gallery illustrated in FIG. 3E… control may… be provided… causes… any added images/text to turn on or off  [Bowen 0142, Fig. 3F-3G] note: the gallery images are both user-defined and system-defined.  The dragged and dropped images have two actions, a user-defined action and a system defined action.  After dragging and dropping, a user-defined image is applied.  After dragging and dropping, other images/text may be turned on or off, a system defined action);
receive a user input from the second client device to insert (From above, a user of Bowen may repeat the action to add an image to areas 2-4, which at least edits a background image), within an unpopulated field of a node compositor at a position that is separate from and adjacent to a position of the content block corresponding to the second digital image within the node compositor, a digital editing action block selected from the first set of digital editing action blocks (Bowen Fig. 3F and 3G show that another image inserted into areas 2-4 would apply the image to a background image according to the position of the unpopulated area.  For example, another image placed in area 2 modifies a background image, applies the image modification according to the position of area 2 in the node compositor (areas 1-4).  The image modification of area 2 is positioned respectively left of area 1, so the background image is modified by displaying the image of area 2 left of the image of area 1); and
modify…[a] digital image (Bowen Fig. 3F and 3G show a background image is being modified) by applying image modifications corresponding to the digital editing action block (From above, a user of Bowen may repeat the action to add an image to areas 2-4, which at least edits a background image) and according to the position of the digital editing action block within the node compositor relative to the content block corresponding to the second digital image (Bowen Fig. 3F and 3G show that another image inserted into areas 2-4 would apply the image to a background image according to the position of the unpopulated area.  For example, another image placed in area 2 modifies a background image, applies the image modification according to the position of area 2 in the node compositor (areas 1-4).  The image modification of area 2 is positioned respectively left of area 1, so the background image is modified by displaying the image of area 2 left of the image of area 1).”
Bowen’s digital editing action block modifies an image.  Bowen is silent regarding “modify the second digital image by applying image modifications corresponding to the digital editing action block and according to the position of the digital editing action block within the node compositor relative to the content block corresponding to the second digital image.”
Ishii teaches “modify the second digital image by applying image modifications corresponding to the digital editing action block and according to the position of the digital editing action block within the node compositor relative to the content block corresponding to the second digital image (i.e. in FIG. 39A, in the event that the center of the frame 30E of the effects set-up clip image data corresponding to the dragged effects is closest to the border between the clip image data 30a2 and 30a3 [Ishii Col 62 lines 23-26, Fig. 39A]… step S213, and processing for updating the management record data is executed. That is, in the case of FIG. 39A, the second management record data of the effects set-up clip image data 30A1 is linked to the second management record data of the clip image data 30a2 [Ishii Col 63 lines Col 63 lines 1-5, Fig. 39A]… the button 25n-1 can be dragged and dropped at positions in the program display area 30 in the same manner as the buttons 25a through 25m, thereby setting that effect on the program [Ishii Col 61 line 67 – Col 62 lines 1-3, Fig. 33]… in FIG. 33, in the event that the cursor is positioned over the button 25n-1 (the button with the number "1"), and the mouse 2d is clicked and dragged, a frame 30E-1 of the effects set-up clip image data is displayed around the cursor, and the frame 30E-1 moves over the positions 30E-2, 30E-3, and so forth, according to the dragging [Ishii Col 62 lines 11-16, Fig. 33] note: From Fig. 33, a user drags effect 25n-1 onto display area 30.  During dragging, Effect 25n-1 is displayed as a frame 30E-1.  From Fig. 39A-B, a close-up of display area 30 is shown.  Frame 30E is position between two images, and then in the bottom image of Fig. 39A, the effect is inserted as a node, 30A1, between two existing images of the row of images.  The effect of 30A1 is linked to the adjacent image, and the effect is applied to the adjacent image).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bowen to include the feature of having the ability to modify an adjacent image as disclosed by Ishii.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to provide an editing system with improved useability, which realizes special effects while also realizing high-speed real-time editing [Ishii Col 1, lines 51-53].”
Bowen and Ishii teach generating user-defined digital editing action blocks.  Bowen and Ishii are silent regarding “generate a user-defined digital editing action block based on a plurality of modifications to a digital image at a first client device;”
Asver teaches “generate a user-defined digital editing action block based on a plurality of modifications to a digital image at a first client device (i.e. FIG. 4 illustrates a first user 410 who is using a first desktop computer 420… The first user 410 is editing a first digital image 440… In editing the first digital image 440, the first user 410 performs five edit operations 450A-E [Asver 0037, Fig. 4]… In Step 305, a first digital image edit stack is stored, which includes at least one digital image edit operation performed by a first user [Asver 0039, Fig. 3A] note: a user performs five edit operations, which are stored as an image edit stack, or digital editing action block);…
provide, for display, within a digital editing user interface of a second client device (i.e. the first digital image edit stack is provided for the second user [Asver 0050]),… and a content block corresponding to a second digital image (Asver Fig. 4 element 445 shows a second digital image displayed on a second client device.  The second digital image is also a single content block);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bowen and Ishii to include the feature of having the ability to composite multiple image modifications as a single action block as disclosed by Asver.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to assist a “second user, who may not be as skilled with digital image processing as the first user, may desire to make the same adjustments to his own photographs [Asver 0022].”

Claim 10:  Bowen, Ishii, and Asver teach all the limitations of claim 9, above.  Bowen teaches “wherein the plurality of digital editing action categories (i.e. palettes (e.g., color, font, effect, etc.) [Bowen 0038]… an image gallery… is displayed [Bowen 0096]) includes at least two of: a cutouts category, an effects category (i.e. palettes (e.g., … effect) [Bowen 0038]), a backgrounds category (i.e. an image gallery… is displayed, and the user is dragging an image ("Mama Bear" image) to a design area [Bowen 0096, Fig 2U] note: Fig. 2U shows adding text over an image.  This further illustrates that the images dragged from the image gallery are background images), or a brushes category.”  

Claims 4, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, in view of Ishii, in view of Grosz et al., Patent Application Publication number US 20160139761 A1 (hereinafter “Grosz”).
Claim 4: Bowen and Ishii teach all the limitations of claim 1, above.  Bowen and Ishii are silent regarding “further comprising instructions that, when executed by the at least one processor, cause the computer system to: 
in response to the additional user input to insert the digital editing action block, determine that one or more fields of the plurality of unpopulated fields is compatible with the digital editing action block; and 
provide, for display within the digital editing user interface of the client device, an indication of compatibility for the one or more fields of the plurality of unpopulated fields.”
Grosz teaches “further comprising instructions that, when executed by the at least one processor, cause the computer system to: 
in response to the additional user input to insert the digital editing action block (i.e. When a photo 2510 is dragged from a photo tray 2506 and brought to the drop zone 2503, the drop zone 2503 expands on a spread 2504 [Grosz 0257, Fig. 24-25] note: dragging a photo is a digital editing action.  This action edits a spread, which is a collage of photos the user is editing), determine that one or more fields of the plurality of unpopulated fields (Grosz Fig 25 shows drop zone 2503 is labeled “Add to page,” which is different from “Image.”  This indicates that drop zone 2503 is unpopulated) is compatible with the digital editing action block (i.e. When a photo 2510 is dragged from a photo tray 2506 and brought to the drop zone 2503, the drop zone 2503 expands on a spread 2504. In addition, the editor displays a swap indictor 2512 on each photo of the spread. The swap indicator indicates what would occur when the photo is dropped therein [Grosz 0257]… When a mouse (input device) is over a photo 2406 of the photo tray (photo bar), a drop area 2408 (drop zone) appears on a spread 2404… drop area may be colored in a selected color, to stand out from the rest of the GUI, either for visual pleasure, for easy identification [Grosz 0256] note: when a user begins a drag/drop operation, the mouse is over the photo.  When the mouse is over the photo, the drop zone is labeled “add to page,” and is colored.  Furthermore, when a photo is dragged over the drop zone, the drop zone is visually expanded.  These indicate possible reception of the photo/edit command, or compatibility.  Although directed towards populated fields, the swap indicators on other zones further indicate action/edit compatibility); and 
provide, for display within the digital editing user interface of the client device, an indication of compatibility for the one or more fields of the plurality of unpopulated fields (i.e. When a photo 2510 is dragged from a photo tray 2506 and brought to the drop zone 2503, the drop zone 2503 expands on a spread 2504. In addition, the editor displays a swap indictor 2512 on each photo of the spread. The swap indicator indicates what would occur when the photo is dropped therein [Grosz 0257]… When a mouse (input device) is over a photo 2406 of the photo tray (photo bar), a drop area 2408 (drop zone) appears on a spread 2404… drop area may be colored in a selected color, to stand out from the rest of the GUI, either for visual pleasure, for easy identification [Grosz 0256] note: when a user begins a drag/drop operation, the mouse is over the photo.  When the mouse is over the photo, the drop zone is labeled “add to page,” and is colored.  Furthermore, when a photo is dragged over the drop zone, the drop zone is visually expanded.  These indicate possible reception of the photo/edit command, or compatibility.  Although directed towards populated fields, the swap indicators on other zones further indicate action/edit compatibility).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bowen and Ishii to include the feature of having the ability to show compatibility between instructions and their target location as disclosed by Grosz.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to make it easy and efficient for a user to easily and conveniently find a best fitting location of a target photo on a spread [Grosz 0008].”

Claim 15:  Bowen teaches “A computer-implemented method comprising: 
providing, for display, within a digital editing user interface of a client device (i.e. system may provide a user interface including a design area and a set of tools via which a product provider can specify and/or apply design elements (e.g., text, image, and/or a graphic design elements) [Bowen 0031]), a plurality of digital editing action categories (i.e. to enable a user… to specify a palette of colors…, assets, content (e.g., text, graphic, image content), fonts, and/or special effects [Bowen 0034] note: palettes correspond to categories) comprising at least two of: a cutouts category, an effects category (i.e. to enable a user… to specify a palette of… special effects [Bowen 0034]), a backgrounds category (i.e. an image gallery… is displayed, and the user is dragging an image ("Mama Bear" image) to a design area [Bowen 0096, Fig 2U] note: Fig. 2U shows adding text over an image.  This further illustrates that the images dragged from the image gallery are background images), or a brushes category; 
in response to user selection of a first digital editing action category of the plurality of digital editing action categories, providing, for display, a first set of digital editing action blocks corresponding to the first digital editing action category (i.e. A picture gallery area is presented in association with an "add" image control which when activated enables the user to add an image to the gallery [Bowen 0101, Fig. 2J-2L]… image selection user interface presented in response to a user selecting the add image control depicted in FIG. 2J [Bowen 0102] note: user selects “add image,” and in response either a directory listing is displayed with images for selection, Fig. 2K; or a gallery with images is displayed, Fig. 2L);
generating a node compositor within the digital editing user interface for arranging one or more digital editing action blocks configured to modify a digital image (i.e. FIG. 2F, in this example, the user has added four design areas and assigned the following design area names: printable area 1, printable area 2, printable area 3, printable area 4 [Bowen 0096, Fig. 2F]), the node compositor comprising a populated field having a content block corresponding to the digital image (i.e. the user is dragging an image ("Mama Bear" image) to a design area [Bowen 0096, Fig. 2F, 2M] note: Fig. 2M indicates that the “Mama Bear” image is to be modified with at least a color palette) and a plurality of unpopulated fields that are separate from and adjacent to the populated field (Bowen Fig. 2F and 2M shows printable areas 2-4 as other adjacent unpopulated fields);
… determining one or more fields of the plurality of unpopulated fields is compatible with the digital editing action block (i.e. end user customizable slots may be highlighted (e.g., with a briefly flashing light, a colored slot outline, an outline of a human body pose, etc.) to the end user to efficiently and clearly indicate slots via which the end user can add end user provided design elements [Bowen 0321, Fig. 31A,C,D]);
identifying, from among the one or more fields of the plurality of unpopulated fields, a selection of an unpopulated field corresponding to the digital editing action block (From above, a user of Bowen may repeat the action to add an image to a selected unpopulated area 2-4); and
modifying [a] digital image by applying image modifications corresponding to the digital editing action block according to a position of the selected unpopulated field with respect to the content block corresponding to the digital image (Bowen Fig. 2F and 2M show that another image inserted into areas 2-4 would apply the image to a background image according to the position of the unpopulated area.  For example, another image placed in area 2 modifies a background image, applies the image modification according to the position of area 2 in the node compositor (areas 1-4).  The image modification of area 2 is positioned respectively left of area 1, so the background image is modified by displaying the image of area 2 left of the image of area 1).” 
Bowen’s digital editing action block modifies an image.  Bowen is silent regarding “modifying the digital image by applying image modifications corresponding to the digital editing action block according to a position of the selected unpopulated field with respect to the content block corresponding to the digital image.”
Ishii teaches “modifying the digital image by applying image modifications corresponding to the digital editing action block according to a position of the selected unpopulated field with respect to the content block corresponding to the digital image (i.e. in FIG. 39A, in the event that the center of the frame 30E of the effects set-up clip image data corresponding to the dragged effects is closest to the border between the clip image data 30a2 and 30a3 [Ishii Col 62 lines 23-26, Fig. 39A]… step S213, and processing for updating the management record data is executed. That is, in the case of FIG. 39A, the second management record data of the effects set-up clip image data 30A1 is linked to the second management record data of the clip image data 30a2 [Ishii Col 63 lines Col 63 lines 1-5, Fig. 39A]… the button 25n-1 can be dragged and dropped at positions in the program display area 30 in the same manner as the buttons 25a through 25m, thereby setting that effect on the program [Ishii Col 61 line 67 – Col 62 lines 1-3, Fig. 33]… in FIG. 33, in the event that the cursor is positioned over the button 25n-1 (the button with the number "1"), and the mouse 2d is clicked and dragged, a frame 30E-1 of the effects set-up clip image data is displayed around the cursor, and the frame 30E-1 moves over the positions 30E-2, 30E-3, and so forth, according to the dragging [Ishii Col 62 lines 11-16, Fig. 33] note: From Fig. 33, a user drags effect 25n-1 onto display area 30.  During dragging, Effect 25n-1 is displayed as a frame 30E-1.  From Fig. 39A-B, a close-up of display area 30 is shown.  Frame 30E is position between two images, and then in the bottom image of Fig. 39A, the effect is inserted as a node, 30A1, between two existing images of the row of images.  The effect of 30A1 is linked to the adjacent image, and the effect is applied to the adjacent image).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bowen to include the feature of having the ability to modify an adjacent image as disclosed by Ishii.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to provide an editing system with improved useability, which realizes special effects while also realizing high-speed real-time editing [Ishii Col 1, lines 51-53].”
Bowen and Ishii are silent regarding “in response to a user selection of a digital editing action block from the first set of digital editing action blocks, determining one or more fields of the plurality of unpopulated fields is compatible with the digital editing action block;”
Grosz teaches “in response to a user selection of a digital editing action block from the first set of digital editing action blocks (i.e. When a photo 2510 is dragged from a photo tray 2506 and brought to the drop zone 2503, the drop zone 2503 expands on a spread 2504 [Grosz 0257, Fig. 24-25] note: dragging a photo is a digital editing action.  This action edits a spread, which is a collage of photos the user is editing), determining one or more fields of the plurality of unpopulated fields (Grosz Fig 25 shows drop zone 2503 is labeled “Add to page,” which is different from “Image.”  This indicates that drop zone 2503 is unpopulated) is compatible with the digital editing action block (Grosz Fig 25 shows drop zone 2503 is labeled “Add to page,” which indicates that the drop zone 2503 will accept the drop, which is an indication of compatibility);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bowen and Ishii to include the feature of having the ability to show compatibility between instructions and their target location as disclosed by Grosz.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to make it easy and efficient for a user to easily and conveniently find a best fitting location of a target photo on a spread [Grosz 0008].”

Claim 16:  Bowen, Ishii, and Grosz teach all the limitations of claim 15, above.  Bowen teaches “wherein the client device is a first client device, and the computer-implemented method further comprises: 
generating one or more user-defined digital editing action blocks (Bowen Fig. 3E shows on a mobile device a selection of the same graphics as Fig. 2F and 2L, including the “Mama Bear” image.  Fig. 2K-2L showed the user specifying a file location to upload the custom images) based on a plurality of modifications (Bowen Fig. 3E shows the images that can be added to the selected hoodie sport jacket) to another digital image at a second client device (Bowen Fig. 3A-3Y is a GUI of a mobile device, which is different than the device in Fig. 2A-Z, a desktop); and 
determining the one or more user-defined digital editing action blocks (i.e. In response to the user selecting the images control, the example user interface illustrated in FIG. 3E-1 may be presented [Bowen 0131]) correspond to one or more digital editing action categories of the plurality of digital editing action categories (i.e. user interface provides various editing tools (e.g., an add template control, an add image control, an add text control) [Bowen 0130]… In response to the user selecting the images control, the example user interface illustrated in FIG. 3E-1 may be presented [Bowen 0131]).”  

Claim 17:  Bowen, Ishii, and Grosz teach all the limitations of claim 15, above.  Bowen teaches “further comprising providing, for display within the digital editing user interface of the client device, an indication of compatibility for the one or more fields of the plurality of unpopulated fields (i.e. end user customizable slots may be highlighted (e.g., with a briefly flashing light, a colored slot outline, an outline of a human body pose, etc.) to the end user to efficiently and clearly indicate slots via which the end user can add end user provided design elements [Bowen 0321, Fig. 31A,C,D]).”

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, in view of Ishii, in view of Kokemohr et al., Patent Application Publication number US 20130346898 A1 (hereinafter “Kokemohr”).
Claim 5:  Bowen and Ishii teach all the limitations of claim 1, above.  Bowen and Ishii are silent regarding “wherein the digital editing action block is a nested action block comprising a subset of digital editing action blocks, and each digital editing action block in the subset of digital editing action blocks of the nested action block is configured to be deleted or replaced with a different digital editing action block in response to another user input.”
Kokemohr teaches “wherein the digital editing action block is a nested action block comprising a subset of digital editing action blocks (i.e. stack 302 includes icons as in a "stack of icons," stack 302 may also refer to a set of image enhancements as in a "stack of image enhancements," as each icon represents a different image enhancement, where one or more of the image enhancements are applied to one or more images [Kokemohr 0042]), and each digital editing action block in the subset of digital editing action blocks of the nested action block is configured to be deleted (i.e. An edit stack in example 1701 can be opened 1702 and an optional means for deleting a single editing step [Kokemohr 0104, Fig. 17 element 1703]) or replaced with a different digital editing action block in response to another user input (i.e. edit steps may be rearranged 1705. For example, the second edit is selected by the user using a long click or a long index finger tap. Then, the user can move the edit 1706 out of the series of edits and enter it back into the editing chain at a new position 1707, thereby exchanging edits 2 and 3 with one another [Kokemohr 0106, Fig. 17 elements 1706-1707]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bowen and Ishii to include the feature of having the ability to edit grouped instructions as disclosed by Kokemohr.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit for an “improved system for a compartmentalized image editing system that is simple to operate and operable with a single hand [Kokemohr 0113].” 
	
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, in view of Ishii, in view of McNerney et al., Patent Application Publication number US 20190236786 A1 (hereinafter “McNerney”).
Claim 6:  Bowen and Ishii teach all the limitations of claim 1, above.  Bowen and Ishii are silent regarding “wherein the digital editing action block comprises a workflow action block operable in conjunction with another user input.”
McNerney teaches “wherein the digital editing action block comprises a workflow action block operable in conjunction with another user input (i.e. sub-object classification may be presented in hierarchical sequential order in response to a user request [McNerney 0004]… stacks may further store the order in which operations were applied to ensure the editing of one or more image mirrors the editing results from another edited image [McNerney 0079]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bowen and Ishii to include the feature of having the ability to work through the instructions in an ordered workflow as disclosed by McNerney.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to a user who desires control over the editing process and yet can benefit from an easy to use tool [McNerney 0021].”

Claim 7:  Bowen, Ishii, and McNerney teach all the limitations of claim 6, above.  McNerney teaches “further comprising instructions that, when executed by the at least one processor, cause the computer system to: 
execute a first portion of the workflow action block (see below); 
provide, for display within the digital editing user interface of the client device, a prompt for one or more user inputs (see below); and 
execute a second portion of the workflow action block based on receipt of the one or more user inputs at the digital editing user interface of the client device (i.e. each edit stack layer may represent a different edit operation that may be applied sequentially or in various orders to the image. In various implementations, only particular edit operation layers may be selected by the user… an edit stack dedicated to faces may include separate operation layers for blemish removal, colorize, insert hat, etc., which may be sequentially applied. The edit operations in each layer may be weighted to assist in determining the edit operations to apply to an image [McNerney 0081] note: although the weighting here refers to intelligent learning, the same paragraph also discloses manual application of layers, selected by the user.  Selected by the user means there is some sort of input on an input device, or a prompt at each edit stack layer whether to execute each image modification).”  
One would have been motivated to combine Bowen, Ishii, and McNerney, before the effective filing date of the invention because it provides the benefit “to a user who desires control over the editing process and yet can benefit from an easy to use tool [McNerney 0021].”

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, in view of Ishii, in view of Wilensky, Patent Application Publication number US 20120002903 A1 (hereinafter “Wilensky”).
Claim 8:  Bowen and Ishii teach all the limitations of claim 1, above.  Bowen and Ishii are silent regarding “wherein the node compositor further comprises fields positionally arranged in a first direction indicating portions of digital content and positioned in a second direction indicating modifications to the portions of digital content.”
Wilensky teaches “wherein the node compositor (i.e. adjusting sliders for each of these parameters… if a selection mask is defined, throughout a selected portion or region of the image [Wilensky 0024]… to select a region of a digital image using a user-identified location within the digital image [Wilensky 0035]… the image region selection component 18 may generate one or more selection masks according to which activities (e.g., modifications, analysis etc.) with respect to a digital image will be localized or limited [Wilensky 0036]) further comprises fields positionally arranged in a first direction indicating portions of digital content (i.e. a user may point to a highlight region and drags his/her finger to the left, thus darkening the highlights…. if the image region pointed to (before sliding the finger or cursor) is in shadows or highlights [Wilensky 0120, Fig. 9] note: Fig. 9 shows a picture with highlights, or brighter portion on top, and shadows, or a darker portion on bottom.  A user input selects either the top or bottom of the photo to select portions of the photo for editing.  This selection of a top or a bottom, or in the y-coordinate direction, is a first direction) and positioned in a second direction indicating modifications to the portions of digital content (i.e. a user may point to a highlight region and drags his/her finger to the left, thus darkening the highlights [Wilensky 0120, Fig. 9]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bowen and Ishii to include the feature of having the ability to arrange selectable areas in a first and second direction as disclosed by Wilensky.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to optimize or improve the digital image [Wilensky 0056].”

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, in view of Ishii, in view of Asver, in view of Grosz.
Claim 11:  Bowen, Ishii, and Asver teach all the limitations of claim 9, above.  Bowen teaches “wherein the one or more computing devices are further configured to cause the system to: 
generate the node compositor (Bowen Fig. 3C shows a hoodie with 4 design areas) within the digital editing user interface of the second client device (Bowen Fig. 3A-3Y is a GUI of a mobile device, which is different than the device in Fig. 2A-Z, a desktop), the node compositor comprising a plurality of unpopulated fields for arranging digital editing action blocks (Bowen Fig. 3C shows design areas 1-4 as unpopulated fields), wherein each unpopulated field is separate from and adjacent to one or more other unpopulated fields (Bowen Fig. 3C shows design areas 1-4 are separate from and adjacent to one another);
…determine that the unpopulated field is compatible with the digital editing action block (i.e. end user customizable slots may be highlighted (e.g., with a briefly flashing light, a colored slot outline, an outline of a human body pose, etc.) to the end user to efficiently and clearly indicate slots via which the end user can add end user provided design elements [Bowen 0321-0322, Fig. 31A-D]); and
provide, for display within the digital editing user interface of the second client device (Bowen Fig. 31A-D still show the mobile UI, the second client device), an indication of compatibility for the unpopulated field (i.e. end user customizable slots may be highlighted (e.g., with a briefly flashing light, a colored slot outline, an outline of a human body pose, etc.) to the end user to efficiently and clearly indicate slots via which the end user can add end user provided design elements [Bowen 0321-0322, Fig. 31A-D]).”
Bowen, Ishii, and Asver are silent regarding “in response to the user input to insert the digital editing action block…”
Grosz teaches “in response to the user input to insert the digital editing action block (i.e. When a photo 2510 is dragged from a photo tray 2506 and brought to the drop zone 2503, the drop zone 2503 expands on a spread 2504 [Grosz 0257, Fig. 24-25] note: dragging a photo is a digital editing action.  This action edits a spread, which is a collage of photos the user is editing), determine that the unpopulated field (Grosz Fig 25 shows drop zone 2503 is labeled “Add to page,” which is different from “Image.”  This indicates that drop zone 2503 is unpopulated) is compatible with the digital editing action block (i.e. When a photo 2510 is dragged from a photo tray 2506 and brought to the drop zone 2503, the drop zone 2503 expands on a spread 2504. In addition, the editor displays a swap indictor 2512 on each photo of the spread. The swap indicator indicates what would occur when the photo is dropped therein [Grosz 0257]… When a mouse (input device) is over a photo 2406 of the photo tray (photo bar), a drop area 2408 (drop zone) appears on a spread 2404… drop area may be colored in a selected color, to stand out from the rest of the GUI, either for visual pleasure, for easy identification [Grosz 0256] note: when a user begins a drag/drop operation, the mouse is over the photo.  When the mouse is over the photo, the drop zone is labeled “add to page,” and is colored.  Furthermore, when a photo is dragged over the drop zone, the drop zone is visually expanded.  These indicate possible reception of the photo/edit command, or compatibility.  Although directed towards populated fields, the swap indicators on other zones further indicate action/edit compatibility);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bowen, Ishii, and Asver to include the feature of having the ability to show compatibility between instructions and their target location as disclosed by Grosz.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to make it easy and efficient for a user to easily and conveniently find a best fitting location of a target photo on a spread [Grosz 0008].”

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, in view of Ishii, in view of Asver, in view of Kokemohr.
Claim 12:  Bowen, Ishii, and Asver teach all the limitations of claim 9, above.  Bowen, Ishii, and Asver are silent regarding “wherein the digital editing action block is a nested action block comprising a subset of digital editing action blocks, each digital editing action block in the subset of digital editing action blocks configured to be deleted or replaced with a different digital editing action block in response to an additional user input.”
Kokemohr teaches “wherein the digital editing action block is a nested action block comprising a subset of digital editing action blocks (i.e. stack 302 includes icons as in a "stack of icons," stack 302 may also refer to a set of image enhancements as in a "stack of image enhancements," as each icon represents a different image enhancement, where one or more of the image enhancements are applied to one or more images [Kokemohr 0042]), each digital editing action block in the subset of digital editing action blocks configured to be deleted (i.e. An edit stack in example 1701 can be opened 1702 and an optional means for deleting a single editing step [Kokemohr 0104, Fig. 17 element 1703]) or replaced with a different digital editing action block in response to an additional user input (i.e. edit steps may be rearranged 1705. For example, the second edit is selected by the user using a long click or a long index finger tap. Then, the user can move the edit 1706 out of the series of edits and enter it back into the editing chain at a new position 1707, thereby exchanging edits 2 and 3 with one another [Kokemohr 0106, Fig. 17 elements 1706-1707]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bowen, Ishii, and Asver to include the feature of having the ability to edit grouped instructions as disclosed by Kokemohr.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit for an “improved system for a compartmentalized image editing system that is simple to operate and operable with a single hand [Kokemohr 0113].” 

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, in view of Ishii, in view of Asver, in view of McNerney.
Claim 13:  Bowen, Ishii, and Asver teach all the limitations of claim 9, above.  Bowen, Ishii, and Asver are silent regarding “wherein the digital editing action block comprises a workflow action block operable in conjunction with an additional user input.”
McNerney teaches “wherein the digital editing action block comprises a workflow action block operable in conjunction with an additional user input (i.e. sub-object classification may be presented in hierarchical sequential order in response to a user request [McNerney 0004]… stacks may further store the order in which operations were applied to ensure the editing of one or more image mirrors the editing results from another edited image [McNerney 0079]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bowen, Ishii, and Asver to include the feature of having the ability to work through the instructions in an ordered workflow as disclosed by McNerney.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to a user who desires control over the editing process and yet can benefit from an easy to use tool [McNerney 0021].”

Claim 14:  Bowen, Ishii, Asver, and McNerney teach all the limitations of claim 13, above.  McNerney teaches “wherein the one or more computing devices are further configured to cause the system to: 
execute a first portion of the workflow action block (see below); 
provide, for display within the digital editing user interface of the second client device, a prompt for one or more user inputs (see below); and 
execute a second portion of the workflow action block based on receipt of the one or more user inputs at the digital editing user interface of the second client device (i.e. each edit stack layer may represent a different edit operation that may be applied sequentially or in various orders to the image. In various implementations, only particular edit operation layers may be selected by the user… an edit stack dedicated to faces may include separate operation layers for blemish removal, colorize, insert hat, etc., which may be sequentially applied. The edit operations in each layer may be weighted to assist in determining the edit operations to apply to an image [McNerney 0081] note: although the weighting here refers to intelligent learning, the same paragraph also discloses manual application of layers, selected by the user.  Selected by the user means there is some sort of input on an input device, or a prompt).”  
One would have been motivated to combine Bowen, Ishii, Asver, and McNerney, before the effective filing date of the invention because it provides the benefit “to a user who desires control over the editing process and yet can benefit from an easy to use tool [McNerney 0021].”

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, in view of Ishii, in view of Grosz, in view of Kokemohr.
Claim 18:  Bowen, Ishii, and Grosz teach all the limitations of claim 15, above.  Bowen, Ishii, and Grosz are silent regarding “wherein the digital editing action block is a nested action block comprising a subset of digital editing action blocks, each digital editing action block in the subset of digital editing action blocks configured to be deleted or replaced with a different digital editing action block in response to a user input.”
Kokemohr teaches “wherein the digital editing action block is a nested action block comprising a subset of digital editing action blocks (i.e. stack 302 includes icons as in a "stack of icons," stack 302 may also refer to a set of image enhancements as in a "stack of image enhancements," as each icon represents a different image enhancement, where one or more of the image enhancements are applied to one or more images [Kokemohr 0042]), each digital editing action block in the subset of digital editing action blocks configured to be deleted (i.e. An edit stack in example 1701 can be opened 1702 and an optional means for deleting a single editing step [Kokemohr 0104, Fig. 17 element 1703]) or replaced with a different digital editing action block in response to a user input (i.e. edit steps may be rearranged 1705. For example, the second edit is selected by the user using a long click or a long index finger tap. Then, the user can move the edit 1706 out of the series of edits and enter it back into the editing chain at a new position 1707, thereby exchanging edits 2 and 3 with one another [Kokemohr 0106, Fig. 17 elements 1706-1707]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bowen, Ishii, and Grosz to include the feature of having the ability to edit actions within a group of actions as disclosed by Kokemohr.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit for an “improved system for a compartmentalized image editing system that is simple to operate and operable with a single hand [Kokemohr 0113].” 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, in view of Ishii, in view of Grosz, in view of McNerney.
Claim 19:  Bowen, Ishii, and Grosz teach all the limitations of claim 15, above.  Bowen, Ishii, and Grosz are silent regarding “wherein the digital editing action block comprises a workflow action block operable in conjunction with a user input.”
McNerney teaches “wherein the digital editing action block comprises a workflow action block operable in conjunction with a user input (i.e. sub-object classification may be presented in hierarchical sequential order in response to a user request [McNerney 0004]… stacks may further store the order in which operations were applied to ensure the editing of one or more image mirrors the editing results from another edited image [McNerney 0079]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bowen, Ishii, and Grosz to include the feature of having the ability to work through the instructions in an ordered workflow as disclosed by McNerney.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to a user who desires control over the editing process and yet can benefit from an easy to use tool [McNerney 0021].”

Claim 20:  Bowen, Ishii, Grosz, and McNerney teach all the limitations of claim 19, above.  McNerney teaches “further comprising: 
executing a first portion of the workflow action block (see below); 
providing, for display within the digital editing user interface of the client device, a prompt for a user input (see below); and 
executing a second portion of the workflow action block based on receipt of the user input at the digital editing user interface of the client device (i.e. each edit stack layer may represent a different edit operation that may be applied sequentially or in various orders to the image. In various implementations, only particular edit operation layers may be selected by the user… an edit stack dedicated to faces may include separate operation layers for blemish removal, colorize, insert hat, etc., which may be sequentially applied. The edit operations in each layer may be weighted to assist in determining the edit operations to apply to an image [McNerney 0081] note: although the weighting here refers to intelligent learning, the same paragraph also discloses manual application of layers, selected by the user.  Selected by the user means there is some sort of input on an input device, or a prompt at each edit stack layer whether to execute each image modification).”  
One would have been motivated to combine Bowen, Ishii, Grosz, and McNerney, before the effective filing date of the invention because it provides the benefit “to a user who desires control over the editing process and yet can benefit from an easy to use tool [McNerney 0021].”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McGill (US 20160196044 A1) listed on 892 is related to editing images and video, specifically in a graphical node format.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/DANIEL SAMWEL/Primary Examiner, Art Unit 2171